DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

Claim Rejections - 35 USC § 103
Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mattern et al. (US 2020/0040939), in view of Chen et al. (US 2011/0187254) and Pfister (US 8,042,416), as evidenced by Huempfner et al. (US 4,254,928).
Regarding claim 15, Mattern discloses a drive mechanism (e.g., the driven telescopic rail) configured to adjust a vehicle closure with respect to a vehicle body between a closed position and an open position (the disclosed structure is inherently capable of the claimed functional limitation, at least insomuch as the phrasing of “vehicle” can be broadly considered to include the arrangement for transporting goods shown in figures 13-14, and further insomuch as, even absent the disclosure of figs. 13-14, the disclosed structure is capable of being configured in such a manner), the drive mechanism comprising: a linear drive (linear drive, for example a hydraulic or pneumatic cylinder, paras. 62-63); a telescoping arrangement coupled to the linear drive and including, a fixed member (2), a translating portion (3, 4) and including a first translating member (17) defining an opening (fig. 6 shows the opening in 17 for axle of two gears of pinion 19’), a pair of gears (19’) each including an axial face coupled to one another within the opening (fig. 6 only shows the arrangement of rails 3 and 4 and omits the details of rails 2 and 3, but shows each of the two gears of pinion 19’, including the axial faces thereof, coupled to one another within the opening of 17 by the axle of pinion 19’) such that as the linear drive actuates, the pair of gears rotate to extend and retract the translating portion of the telescoping arrangement in a telescoping manner (paras. 70, 72, 77) such that the position of the vehicle closure is adjusted.  
Mattern does not disclose a translating portion nested within the fixed member. 
Chen is in the related field of rail slide assemblies and teaches the known telescoping arrangement of a translating portion (12, 14) nested within (fig. 5) a fixed member (10). Further, the disclosure of Chen evidences that such an arrangement is a more compact arrangement, as one of ordinary skill in the art would immediately recognize the arrangement of Chen shown in figs. 4-5 to be clearly more compact than the arrangement of Mattern shown in at least fig. 3.  Therefore, 
Mattern does not disclose the linear drive including a spindle and a spindle nut; the telescoping arrangement coupled to the spindle nut. 
Pfister is in the related field of telescoping linear modules and teaches a linear drive (20) including a spindle (24) and spindle nut (26); and further teaches the spindle 25 and nut 26 are encompassed by an inner tube element 28 and an outer tube element 30 which engage each other in telescoping fashion (col. 3, lines 31-38) and shows a table part 16 coupled to the spindle nut 26. As evidenced by Pfister, such an arrangement is advantageously more robust, i.e. a reduction in bending moments as discussed in col. 1, lines 43-58. Further, as evidenced by the disclosure of Huempfner, one of ordinary skill in the mechanical art would know that motorized screw mechanisms are preferable to hydraulic systems because hydraulic systems are expensive (Huempfner, col. 2, lines 45-48). Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to replace the hydraulic system of Mattern with the spindle system of Pfister, and to couple the telescopic arrangement of Mattern to the spindle nut of Pfister, for the benefit of a robust actuating arrangement with reduced cost.  
The following limitation necessarily results from the above combination: a pair of gears (Mattern: 19’) each including an axial face coupled to one another within the opening (Mattern: fig. 6 only shows the arrangement of rails 3 and 4 and omits the details of rails 2 and 3, but shows each of the two gears of pinion 19’ coupled to one another within the opening of 17 by the axle of pinion 19’) such that as the spindle nut rotates (Pfister: 26), the pair of gears (Mattern: 19’) rotate to extend and retract the translating portion of the telescoping arrangement in a telescoping manner (Mattern: paras. 70, 72, 77) such that the position of the vehicle closure is adjusted.
Regarding claim 16, the combination of Mattern, Chen, and Pfister suggests the drive mechanism of claim 15, wherein the translating portion (Mattern, 3, 4) includes a second translating member (Mattern, 4), wherein the second translating member is nested in the first translating member (Chen shows the nested arrangement of 10, 12, 14).  
Regarding claim 17, the combination of Mattern, Chen, and Pfister suggests the drive mechanism of claim 16, wherein the fixed member (2) is configured to be fixed to either the vehicle closure or the vehicle body (the structure is considered to be inherently capable of the claimed function, at least insomuch as the structure has an installation bracket 1 which is capable of being fixed to an object, and further insomuch as figs. 13-14 show the telescoping rail in a fixed arrangement).  
Regarding claim 18, the combination of Mattern, Chen, and Pfister suggests the drive mechanism of claim 16, further comprising a check arm (Mattern, gripper of handling element 42, para. 88) pivotally coupled to the second translating member (the arrangement is most clearly shown in fig. 13 of Mattern) and configured to be coupled to either the vehicle closure or the vehicle body (the structure is considered to be inherently capable of the claimed function, at least insomuch as the gripper is coupled either directly or indirectly to all of the elements shown in figs. 13-14, and further, insomuch as a gripper is capable of gripping).  
Regarding claim 19, the combination of Mattern, Chen, and Pfister suggests the drive mechanism of claim 16, further comprising a first sleeve (Pfister: portion of 16 surrounding nut 24) and an arm (Pfister: remainder of 16 with channel for rail 14) extending therefrom, wherein the first sleeve (Pfister: 16) is configured to receive the spindle nut (Pfister: 26) and the arm (Pfister: also 16) is fixed to the first translating member (Mattern: 17) such that the telescoping arrangement is coupled to the spindle nut (the claimed arrangement is suggested by the combination, as has been explained above).  
Regarding claim 20, the combination of Mattern, Chen, and Pfister suggests the drive mechanism of claim 19, further comprising a second sleeve (Pfister, 28) configured to receive the spindle nut (Pfister, 26) and wherein the first sleeve (Pfister: 16) receives the second sleeve (Pfister: 28).  
Regarding claim 21, the combination of Mattern, Chen, and Pfister suggests the drive mechanism of claim 20, wherein the spindle nut (Pfister: 26) includes a protrusion (26a) and the second sleeve (Pfister: 28) defines a slot that receives the protrusion (Pfister: fig. 2).  
Regarding claim 22, the combination of Mattern, Chen, and Pfister suggests the drive mechanism of claim 21, further comprising: a third sleeve (Pfister: 30); and a nut (Pfister: 26) fixed to an end of the spindle (Pfister: 24) and disposed within (Pfister: fig. 2) the third sleeve (Pfister: 30).  

Allowable Subject Matter
Claims 1-8, 10, 23-25 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658